DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0043], line 2,  “signals signals” should be changed to --signals--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of positive/negative configuration switches” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, this claim is rejected because it contains plurality of indefinite problems.  For example, the recitation “the local oscillator signals” recited on lines 21 and 27-29 lack clear antecedent basis because it is not clear if it is the same as “the multi-phase local oscillator signals” recited earlier in the claim.  Further, the recitation “the weight coefficient” recited on line 21 lacks clear antecedent basis because it is not clear it is referred to which one of “weight coefficients” recited earlier on line 19.  Further, “a harmonic of any order of the local oscillator signals” recited on line 27 is unclear antecedent basis since it is not clear if it is the same as “a harmonic of any order of the local oscillator signals” recited earlier online on line 20-21.  Further, the recitation “an intermediate frequency signal” recited on line 26-27 is unclear antecedent basis since it is not clear if it is referred to or the same as any of “different multi-phase intermediate frequency signals” recited earlier in the claim.  Further, the recitation “an intermediate frequency signals” recited on line 28 is unclear antecedent basis since it is not clear if it is referred to or the same as “different multi-phase intermediate frequency signals” recited earlier in the claim.  Further, the recitation “the intermediate frequency signals” recited on line 33 lacks clear antecedent basis as it is not clear if it is referred to “the different multi-phase intermediate frequency signals” recited earlier in the claim.  Clarification and/or appropriated correction is required.
Claims 2-8 are indefinite because they depend on claim 1.
Also, for claim 2, the recitation “the channel reception module” on lines 2 and 9 lack clear antecedent basis since it is not clear which one of “the plurality of channel reception modules” recited earlier in claim 1.  Further, the recitation “the combination unit”  on line 10 is unclear antecedent basis since it is not clear if it refers to each of the combination units or which one of the combination units.  Further, the recitation “the positive/negative configuration switches” on line 6 lacks clear antecedent basis, and it is not clear which element that applicant refers to.  Further, the recitation “an intermediate frequency signals” recited on line 13 is unclear antecedent basis since it is not clear if it is referred to or the same as “different multi-phase intermediate frequency signals” recited earlier in claim 1.  Further, the recitation “the signals processed by the weight coefficient configuration and the positive/negative configuration of the weight coefficient” on line 11-12 is indefinite because it lacks clear antecedent basis and it is not clear what applicant means.  Further, the recitation “the local oscillator” on lines 14 and 16 lacks antecedent basis, and it is not known which element is for “local oscillator” in the circuitry.  Clarification and/or appropriated correction is required.
For claim 4, the recitation “a positive/negative configuration switch” on line 6-7 is unclear antecedent basis since it is not clear if it is the same as “a positive/negative configuration switch” recited earlier on line 3-4 of the claim.  Also, the recitation “a positive or negative weight coefficient” recited on line 7 is unclear antecedent basis because it is not clear if it is the same as “a positive or negative weight coefficient” recited earlier on line 4 of the claim.  Clarification and/or appropriated correction is required.
For claim 7, the recitation “the combination unit” recited on line 2 is unclear antecedent basis since it is not clear if it refers to each of the combination units or which one of the combination units.  Further, the recitation “intermediate frequency signals” recited throughout  in this claim is unclear antecedent basis as similarly discussed above in claims 1 and 2.  Further, the recitation “the local oscillator signals” lacks clear antecedent basic as similarly discussed above in claims 1 and 2.  Clarification and/or appropriated correction is required.
For claim 8, the recitation “RF signals” recited on lines 3 and 6 is unclear antecedent basis since if it refers to the “differential RF signals” recited earlier in claim 1.  Further, the recitation “intermediate frequency signals” recited on lines 4 and 5 is unclear antecedent basis as similarly discussed above in claim 1.  Further, the recitation “the local oscillator signals” on line 6 lacks clear antecedent basic as similarly discussed above in claim 1.  Clarification and/or appropriated correction is required.
For claim 9, the recitation “the weight coefficient configuration” on line 10 and “the positive/negative configuration of the weights” on line 11 lack clear antecedent basis and it is not clear if applicant refers to the steps of “configurating weight coefficients” and “configuring the weight coefficients” recited earlier on line 5-7.  Further, the recitation “an intermediate frequency signal” recited on lines 13 and 14-15 is unclear antecedent basis since it is not clear if it is referred to or the same as any of “different multi-phase intermediate frequency signals” recited earlier in the claim.  Further, “a harmonic of any order of the local oscillator signals” recited on line 14-15 is unclear antecedent basis since it is not clear if it is the same as “a harmonic of any order of the local oscillator signals” recited earlier online on line 8-9. Further, the recitation “the local oscillator signals” recited on lines 14 and 16 lack clear antecedent basis because it is not clear if it is the same as “the multi-phase local oscillator signals” recited earlier in the claim.  Further, the recitation “a channel reception module corresponding to the channel independent of channel reception modules corresponding to other channels” on line 17-19 is indefinite because it is not understood what applicant means by “a channel reception module corresponding to the channel independent of channel reception modules corresponding to other channels”, and it is not clear if “a channel reception module” is one of “channel reception modules”.  Further, the recitation “a selected intermediate frequency signal” on line 19 is indefinite because it is unclear as if it referred to any of “different multi-phase intermediate frequency signals” recited earlier in the claim.  Clarification and/or appropriated correction is required.
Claims 10-16 are indefinite because they depend on claim 9.
Also, for claim 10, the recitation “the weight coefficient configuration” on line 5 and “the positive/negative configuration of the weights” on line 6 lack clear antecedent basis as discussed in claim 9 above.  Further, the recitation “an intermediate frequency signal” recited on lines 8 and 9 is unclear antecedent basis as discussed in claim 9 above.  Further, “a harmonic of any order of the local oscillator signals” recited on line 8-9 is unclear antecedent basis since it is not clear if it is the same as “a harmonic of any order of the local oscillator signals” recited earlier online on line 8-9 of claim 9 as discussed in claim 9 above.  Further, “harmonics of the other orders of the local oscillator signals” on line 10-11 is unclear antecedent basis since it is not clear if it refers to “harmonics of the other orders of the local oscillator signals” recited earlier on line 15-16 of claim 9.  Further, the recitation “the local oscillator signals” recited on lines 9 and 10-11 lack clear antecedent basis as discussed in claim 9 above.  Further, the recitation “the intermediate frequency signals” lack clear antecedent basis since it is not clear if it is referred to “differential multi-phase intermediate frequency signals” recited earlier in claim 9.  Further, “means of positive/negative configuration switches” on lines 15-16 is indefinite because it is not clear what element is for “means of” recited in the above phrase.  Clarification and/or appropriate correction is required.
Also, for claim 11, the recitation “the intermediate frequency signals” lack clear antecedent basis since it is not clear if it is referred to “differential multi-phase intermediate frequency signals” recited earlier in claim 9.  Clarification and/or appropriate correction is required.
For claim 4, the recitation “a positive/negative configuration switch” on line 7 is unclear antecedent basis since it is not clear if it is the same as “a positive/negative configuration switch” recited earlier on line 4 of the claim.  Also, the recitation “a positive or negative weight coefficient” recited on line 8 is unclear antecedent basis because it is not clear if it is the same as “a positive or negative weight coefficient” recited earlier on line 4-5 of the claim.  Clarification and/or appropriated correction is required.
For claim 15, the recitation “the combination unit” recited on line 3 is unclear antecedent basis since it is not clear if it refers to each of the combination units or which one of the combination units.  Further, the recitation “intermediate frequency signals” recited throughout  in this claim is unclear antecedent basis as similarly discussed above in claims 9 and 10.  Further, the recitation “the local oscillator signals” in this claim lacks clear antecedent basic as similarly discussed above in claims 9 and 10.  Clarification and/or appropriated correction is required.
For claim 16, the recitation “RF signals” recited on lines 3-4 and 6 is unclear antecedent basis since if it refers to the “differential RF signals” recited earlier in claim 9.  Further, the recitation “intermediate frequency signals” recited on lines 4 and 5 is unclear antecedent basis as similarly discussed above in claim 9.  Further, the recitation “the local oscillator signals” on line 6 lacks clear antecedent basic as similarly discussed above in claim 9.  Clarification and/or appropriated correction is required.
Conclusion
Because the scope of claims 1-16 cannot be determined due to the indefinite problems of claim 1-16 as discussed above, no prior art can be applied against these claims at this time.  Note that this is not an indication of allowability.
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/Long Nguyen/
Primary Examiner, Art Unit 2842